United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, Egg Harbor Township, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-0577
Issued: August 26, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 16, 2015 appellant, through counsel, timely filed an appeal from an
August 27, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish disability for the
period May 14, 2010 through January 30, 2012 causally related to her accepted conditions.
On appeal, counsel contends that the medical evidence is sufficient to establish that she
continues to suffer residuals of her employment injuries.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case was previously before the Board. OWCP accepted that appellant, a 47-year-old
transportation security specialist, sustained contusions to both hands and both knees on June 28,
2003 after stepping into a hole and falling down in the performance of duty. Appellant was
placed on the periodic rolls. By decision dated May 14, 2010, OWCP rescinded the acceptance
of appellant’s claim. In a decision dated September 5, 2012, the Board set aside OWCP’s
December 27, 2010 decision, remanding the case for OWCP to further develop the evidence to
determine whether appellant’s injury was sustained in the performance of duty.2 The facts of the
case, as set forth in the prior decision, are incorporated by reference.
In a January 4, 2013 decision, OWCP reversed its May 14, 2010 rescission and
retroactively reinstated appellant’s medical benefits. It advised her that, if she wished to claim
wage-loss compensation, she must submit medical evidence supporting employment-related
disability.
Appellant, through counsel, filed a claim for compensation (Form CA-7) for the period
May 14, 2010 through January 30, 2012 and submitted a series of medical records dated
February 28, 2012 through May 13, 2013, which included a March 15, 2012 x-ray of the right
knee, March 22, 2012 magnetic resonance imaging (MRI) scan of the right knee, and an
April 27, 2012 electromyography (EMG) of the right leg. Appellant submitted reports from
Dr. Scott Sharetts, a neurologist, regarding her diabetic peripheral neuropathy and Dr. Kathleen
Ryan, a Board-certified pulmonologist, regarding her sleep apnea.
On September 28, 2011 Dr. Andre Hu, a Board-certified physiatrist, indicated that he saw
appellant regarding issues with her fibromyalgia. In a February 6, 2012 report, Dr. Asha
Vijayakumar, an internist, diagnosed asthma and diabetes. Appellant submitted emergency room
records dated June 9, 2012 from Lourdes Medical Center regarding her visit due to a respiratory
condition. In a June 14, 2012 report, Dr. Samuel Wasser, a general surgeon, stated that appellant
had a history of diabetes, gastroesophageal reflux disease (GERD), obstructive sleep apnea, and
asthma. In reports dated March 21, 2011 through August 21, 2012, Dr. Rebecca Moore, a family
practitioner, indicated that combined systolic and diastolic elevation was observed and diagnosed
asthma, diabetes, morbid obesity, familial hypercholesterolemia, numbness, peripheral
neuropathy, neck pain, knee joint pain, asthma, foot pain, and lower back pain. In a May 13,
2013 attending physician’s report, Dr. Moore diagnosed knee and lower back pain and stated that
the cause of appellant’s conditions were “unknown.”
In a July 30, 2013 letter, OWCP requested additional medical evidence establishing
appellant’s disability for work during the period claimed due to her employment injury and
afforded her 30 days to respond to its inquiries.
Appellant submitted reports dated May 26, June 23, and August 11, 2011 from Dr. Hu
who indicated that she had a history of multiple orthopedic issues, including left cervical
radiculopathy which he diagnosed in 2006. She presented with complaints of diffuse body pains
in the neck, back, arms, and legs, which she felt she had since she fell into a hole in June 2003.
2

Docket No. 11-1320 (issued September 5, 2012).

2

Dr. Hu opined that appellant had a chronic pain syndrome and reiterated his diagnosis of
fibromyalgia.
By decision dated January 30, 2014, OWCP denied appellant’s claim for disability for the
period May 14, 2010 through January 30, 2012 because the medical evidence submitted was
insufficient to support disability due to any employment injuries.
On February 10, 2014 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative, which was held on June 11, 2014.
By decision dated August 27, 2014, OWCP hearing representative affirmed the
January 30, 2014 decision.
LEGAL PRECEDENT
Section 8102(a) of FECA3 sets forth the basis upon which an employee is eligible for
compensation benefits. That section provides: “The United States shall pay compensation as
specified by this subchapter for the disability or death of an employee resulting from personal
injury sustained while in the performance of his duty....” In general the term “disability” under
FECA means “incapacity, because of an employment injury, to earn the wages the employee was
receiving at the time of injury.”4 This meaning, for brevity, is expressed as disability for work.5
For each period of disability claimed, the employee has the burden of proving that he or she was
disabled for work as a result of the accepted employment injury.6 Whether a particular injury
caused an employee to be disabled for employment and the duration of that disability are medical
issues which must be proved by the preponderance of the reliable, probative, and substantial
medical evidence.7
Disability is not synonymous with physical impairment, which may or may not result in
an incapacity to earn wages. An employee who has a physical impairment causally related to his
or her federal employment, but who nonetheless has the capacity to earn the wages he or she was
receiving at the time of injury, has no disability as that term is used under FECA and is not
entitled to compensation for loss of wage-earning capacity. The Board will not require OWCP to
pay compensation for disability in the absence of any medical evidence directly addressing the
particular period of disability for which compensation is claimed. To do so would essentially
allow employees to self-certify their disability and entitlement to compensation.8

3

5 U.S.C. § 8102(a).

4

20 C.F.R. § 10.5(f). See also William H. Kong, 53 ECAB 394 (2002); Donald Johnson, 44 ECAB 540, 548
(1993); John W. Normand, 39 ECAB 1378 (1988); Gene Collins, 35 ECAB 544 (1984).
5

See Roberta L. Kaaumoana, 54 ECAB 150 (2002).

6

See William A. Archer, 55 ECAB 674 (2004).

7

See Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

8

Id.

3

ANALYSIS
The Board finds that appellant has not established that she was disabled for work during
the period May 14, 2010 through January 30, 2012 causally related to her employment injuries.
While OWCP accepted that appellant sustained contusions to both hands and both knees,
appellant bears the burden to establish through medical evidence that she was disabled during the
claimed time periods and that her disability was causally related to her accepted injuries.9 The
Board finds that appellant has submitted no rationalized medical evidence explaining how the
employment injuries caused disability for work for the period May 14, 2010 through
January 30, 2012.
In his reports, Dr. Hu indicated that appellant had a history of multiple orthopedic issues,
including left cervical radiculopathy which he diagnosed in 2006. Appellant presented with
complaints of diffuse body pains in the neck, back, arms, and legs, which she felt she had since
she fell into a hole in June 2003. Dr. Hu opined that appellant suffered from a chronic pain
syndrome and diagnosed fibromyalgia. As he failed to offer any probative medical opinion on
whether she was disabled on the dates at issue due to her accepted conditions, his reports are of
diminished probative value.10 Further, OWCP has not accepted that appellant experienced an
employment-related left cervical radiculopathy or fibromyalgia condition under this claim. As
such, appellant has the burden of proof to establish that these conditions are employment
related.11
In her reports, Dr. Moore indicated that combined systolic and diastolic elevation was
observed and diagnosed asthma, diabetes, morbid obesity, familial hypercholesterolemia,
numbness, peripheral neuropathy, neck pain, knee joint pain, asthma, foot pain, and lower back
pain. In a May 13, 2013 attending physician’s report, he diagnosed knee and lower back pain
and stated that the cause of appellant’s conditions were “unknown.” The Board finds that
Dr. Moore failed to provide a probative medical opinion on whether appellant was disabled on
the dates at issue due to her accepted conditions.
In support of her claim, appellant also submitted emergency room records dated June 9,
2012 and reports from Drs. Sharetts, Ryan, Vijayakumar, and Wasser. The Board finds that this
medical evidence failed to provide a probative medical opinion on whether appellant was
disabled on the dates at issue due to her accepted conditions and, therefore, lacks probative value
to establish appellant’s claim.
The diagnostic reports of record, including the March 15, 2012 x-ray, March 22, 2012
MRI scan, and April 27, 2012 EMG, do not constitute competent medical evidence as they do
not contain rationale by a physician relating appellant’s disability to her employment.12

9

See supra notes 6 and 7. See also V.P., Docket No. 09-337 (issued August 4, 2009).

10

See Sandra D. Pruitt, 57 ECAB 126 (2005). See also V.P., id.

11

See Jaja K. Asaramo, 55 ECAB 104 (2004).

12

See, e.g., K.A., Docket No. 14-1626 (issued May 13, 2015) (discussing what makes a medical opinion
probative).

4

Appellant has not met her burden of proof through rationalized medical evidence to
establish disability for the period May 14, 2010 through January 30, 2012 causally related to the
accepted employment injuries.
On appeal, counsel contends that the medical evidence is sufficient to establish that she
continues to suffer residuals of her employment injuries. As noted, it is appellant who bears the
burden of proof to establish disability for the period claimed.13 Based on the findings and
reasoning stated above, the Board finds counsel’s arguments are not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish disability for
the period May 14, 2010 through January 30, 2012 causally related to her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the August 27, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 26, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

13

See supra note 9.

5

